Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 3/3/2021, wherein claims 1, 19 and 21 were amended. Claims 1-11 and 13-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the limitation “generally perpendicularly from the common base when flat and extending generally perpendicularly from the center of the common base when the common base is curved” since it is unclear how the common base can be flat when the common base was previously defined as being curved (line 3). For examination purposes, Examiner interprets the common base as being rearranged between a flat configuration and a curved configuration. Correction is required to properly define the common base configurations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11, 13, 14, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mesa (US 4,704,759).
Regarding claim 1, Mesa discloses a system (12) capable of holding, carrying, securing or transporting two or more fragile or valuable items (e.g. when the device 12 is placed on a horizontal surface), the system comprising: a curved common base (base 20 is fully capable of curving due to its flexible properties - described in column 2, lines 12-14), the common base capable of being curved upwards from a first end of the common base to a center of the common base, and downwards from the center of the common base to a second end of the common base; and a plurality of bristles (30) each having a distal end and a proximal end, the proximal ends of the plurality of bristles being affixed to the common base and the distal ends of the plurality of bristles projecting generally perpendicularly from the common base when flat (as shown in Fig. 2) and extending generally perpendicularly from the 
Regarding claim 2, Mesa discloses the common base and/or at least a portion of the plurality of the bristles are capable of holding three or more items.
Regarding claim 3, Mesa discloses the common base and/or at least a portion of the plurality of the bristles are capable of being used with and to improve known and existing storage containers.
Regarding claim 7, Mesa discloses at least a portion of the plurality of the bristles have at least a small degree of rigidity.	
Regarding claim 8, Mesa discloses at least a portion of the plurality of the bristles are semi-rigid.
Regarding claim 9, Mesa discloses at least a portion of the plurality of the bristles have at least a small degree of flexibility.
Regarding claim 10, Mesa discloses at least a portion of the plurality of the bristles are substantially straight (See center bristles of each bristle group shown in Fig. 2).
Regarding claim 11, Mesa discloses at least a portion of the plurality of the bristles are substantially curved (See outer-most bristles of each bristle group shown in Fig. 2 which are slightly curved).
Regarding claim 13, Mesa discloses at least a portion of the plurality of the bristles project inwards towards the center of the common base, if/when an item is positioned therein.
Regarding claim 14, Mesa discloses at least a portion of the plurality of the bristles are of equal length (as shown in Fig. 2).

Regarding claim 21, Mesa discloses a system (12) capable of holding, carrying, securing or transporting two or more fragile or valuable item (e.g. when the device 12 is placed on a horizontal surface)s, the system consisting of: a common base (20); and a plurality of bristles (30) each having a distal end and a proximal end, the proximal ends affixed to the common base and the distal ends projecting generally perpendicularly from the common base when flat (as shown in Fig. 2) and extending generally perpendicularly from the center of the common base when the common base is curved; wherein the system is capable of holding two or more items within the plurality of bristles, the plurality of bristles configured to support the two or more items and prevent the two or more items from contact with the common base, thereby protecting the two or more items from inadvertent damage or loss.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mesa (US 4,704,759) as applied to claim 1 above, in view of Simakis (US 2016/0318661). As described above, Mesa discloses the claimed invention except for the express disclosure of the specific material of the plurality of bristles. However, Simakis teaches a system of and for holding, carrying, securing or transporting a fragile or valuable item comprising: a common base (at 11); and a plurality of cooperative bristles (at 15 in Fig. 3) each having a distal end and a proximal end, the proximal ends affixed to the common base; wherein the plurality of cooperative bristles are formed from materials such as synthetic polymers, natural polymers, or natural rubbers ([0062]-[0064]) for the purpose of having sufficient holding properties. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of bristles of Mesa to be formed from a natural material as taught by Simakis in order to have sufficient holding properties. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mesa (US 4,704,759) as applied to claim 1 above, in view of Berry (US 4,325,484). As described above, Mesa discloses the claimed invention except for the express disclosure of the specific material of the plurality of bristles. However, Berry teaches a system of and for holding, carrying, securing or transporting a fragile or valuable item comprising: a base (at 15); and a plurality of cooperative bristles (at 17) each having a distal end and a proximal end, the proximal ends affixed to the common base; wherein the plurality of .

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mesa (US 4,704,759) as applied to claim 1 above, in view of Zamir (US 5,175,896). As described above, Mesa discloses the claimed invention except for the specifics of the bristles. However, Zamir teaches a bathroom accessory (10) comprising a common base (11); and a plurality of cooperative bristles (13) each having a distal end and a proximal end, the proximal ends affixed to the common base; wherein the plurality of bristles  have various lengths (See Fig. 4) at least a portion of plurality of the bristles are of one circumference at the distal end (at 14), and of another circumference at the proximal end (at 13 near 11) for the purpose of corresponding to the shape of a person’s back (column 2, lines 43-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of bristles of Mesa to have various lengths and different circumferences at different ends as taught by Zamir in order to better correspond to the user.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mesa (US 4,704,759). discloses the obvious method for holding, carrying, securing or transporting two or more fragile or valuable items, the method comprising the steps of: providing a curved common base (base 20 is fully capable of curving due to its flexible properties - described in column 2, lines 12-14), the common base being capable of being curved upwards from a first end of the common base to a center of the common .

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735